Citation Nr: 0606566	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  95-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from January 1968 through 
March 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In October 1990, the veteran claimed service connection for 
hemorrhoids, right arm and hand paralysis, and back and 
stomach rashes, including as secondary to in-service 
herbicide exposure.  The March 2002 rating decision denied 
the claim for rashes, but did not address right arm and hand 
paralysis.  This matter is REFERRED to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  The veteran's alleged in-service combat is not evidenced 
by the record. 
 
2.  The veteran has not communicated to VA sufficient 
information concerning stressor incidents to permit 
meaningful corroboration efforts; thus, his alleged stressors 
remain uncorroborated.

3.  PTSD was not incurred in or aggravated by active military 
service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 
3.159(c)(2)(i), 3.303(a), 3.304(f) (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  Because none 
of his alleged in-service stressors can be corroborated, the 
preponderance of the evidence is against his claim.

To prove service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110;  
38 C.F.R. § 3.303(a).  In addition to a current PTSD 
diagnosis, PTSD claims require credible supporting evidence 
that a claimed in-service stressor actually occurred, as well 
as a link, established by the medical evidence, between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The first element, medical evidence of a current PTSD 
diagnosis, is met.  In September 2001, the veteran was 
initially diagnosed with PTSD by his VA treating physician.  
In November 2002, a VA examiner, after reviewing the claims 
folder and summarizing the veteran's history, confirmed the 
diagnosis with an Axis I diagnosis of PTSD and depression.  
Despite prior opinions ruling out PTSD, the most recent VA 
examiner diagnosed PTSD.  

However, the crux of this claim is whether the record 
presents an adequately corroborated PTSD stressor that can 
support the diagnosis.  38 C.F.R. § 3.304(f).  "Just because 
a physician or other health professional accepted appellant's 
description of his . . . experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board is] required to grant service connection for 
PTSD."  See Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

VA must focus upon adequate verification of the claimed 
stressors, because the record does not show engagement in 
combat against the enemy, in which case the veteran's lay 
testimony alone could have established the occurrence of the 
claimed stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  Here, the veteran's service records reflect 
service in Vietnam, but do not show engagement in combat with 
the enemy.  There are no combat awards noted and the 
veteran's DD-214 reflects the veteran's military occupational 
specialty (MOS) of vehicle repairman.  Aside from the 
veteran's statements, there is no evidence of combat in the 
record.  Thus, his in-service stressors must be verified. 

Credible supporting evidence of an in-service stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The requirement of credible 
supporting evidence means that "the appellant's 
[uncorroborated] testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In December 1994, the veteran stated that he was engaged in 
hand-to-hand combat with the enemy while in Vietnam in 1968.  
He provided more specific information in June 1995.  In 
particular, he claimed that the North Vietnamese raided his 
bunker with heavy mortar, rifle and machine gun fire that 
resulted in casualties.  He does not contend that he was 
struck during this attack, but does contend that he was 
fearful for his life.  He also alleged that he participated 
in daily search and destroy missions for four months.  This, 
according to the veteran, led to daily enemy contact, 
exposure to killed and wounded soldiers, and participation in 
recovery efforts.  He claimed that he saw many friends die, 
although he cannot recall their names.  He provided several 
photographs of his comrades, but none were combat related, 
and he was unable to recall the names of those photographed 
due to his current mental and physical state.

In June and July 1994 and again in May 2002, VA requested 
personnel records indicating combat assignments, medals, 
awards, and any records showing combat related events.  No 
such records exist.  The personnel file shows that the 
veteran served in Vietnam, but does not show combat related 
events.

In March 2003, VA attempted to obtain verification of the 
claimed stressors from the U.S. Armed Services Center for 
Unit Records Research.  The August 2003 response indicated 
that more information was needed for a meaningful search.  In 
particular, specific dates, locations, full names, and unit 
designations to the company levels were requested.  Due to 
his present physical and mental condition, the veteran has 
been unable to provide any additional information, as is 
indicated in his March 2004 and June 2005 statements.  Thus, 
his claimed in-service stressors remain uncorroborated.

Again, for the purposes of a PTSD service connection claim, 
unless the veteran is shown to have served in combat through 
official service records or combat citations, not shown here, 
the veteran bears the burden of advancing a stressor that can 
be verified to some extent, even though not as to every 
single detail.  See 38 C.F.R. § 3.159(c)(2)(i); see also 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (corroboration 
of every detail of a stressor, such as a veteran's direct, 
personal involvement in the stressful incident, may not be 
necessary in some circumstances).

The veteran's various stressor statements, as a whole, are 
generally and vaguely stated, such that they do not provide 
specific dates or identification of people involved that 
could be used for further meaningful corroboration purposes.  
The veteran's uncorroborated accounts make up the only 
evidence of in-service stressors.  There are no reflections 
of the incidents in the service records and no accounts by 
anyone but the veteran.  Thus, there is no credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  Generalized descriptions of stress do not 
lend themselves to meaningful corroboration efforts.  The 
veteran carries the burden of advancing information about 
such incidents to enable VA to corroborate them.  38 C.F.R. § 
3.159(c)(2)(i).  He has not done so here, so the second and 
third elements required to establish service connection for 
PTSD are not met.

For the Board to conclude that the veteran's disorder had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

There can be no doubt from review of the record that the 
appellant rendered honorable and faithful service for which 
the Board is grateful.  However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which service connection may be 
granted.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 

Given the foregoing, the preponderance of the evidence is 
against the claim, and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify a veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.   
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  In particular, VA must notify the veteran 
of the following:  (1) any information and evidence needed to 
substantiate the claim; (2) which information the veteran is 
expected to provide to VA; (3) which information VA will 
attempt to obtain on the veteran's behalf; and (4) the 
requirement that the veteran submit to VA any pertinent 
evidence in his possession.  38 C.F.R. § 3.159(b)(1) (2005).

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
May 2005 letter was sent well after the June 1995 rating 
decision that is the subject of this appeal.  There is no 
error in the RO's not providing notice prior to the initial 
adjudication decision where such notice was not mandated at 
the time.  Id. at 120.  Here, notices have since been 
provided that informed the veteran of the basis for the 
decision, what types of evidence would be needed, and how the 
evidence would be secured. 

In June 1994 and May 1995, VA sent letters to the veteran 
notifying him of the need for an account of his alleged in-
service stressors.  The May 2005 letter repeated this need 
and notified the veteran of the specific elements required to 
establish service connection.  The May 2005 letter also 
notified the veteran of the evidence the veteran is expected 
to supply, as well as the evidence that VA is responsible for 
obtaining, and asked the veteran to give VA any additional 
evidence he had pertaining to his claim.  Thus, VA satisfied 
its duty to notify, thus giving the veteran an adequate 
opportunity to participate fully in the development of his 
claim.  Any delay in notice was, therefore, harmless error.

VA has also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran's service medical records, service 
personnel records, and VA treatment records are in the claims 
folder.  The veteran was afforded several VA examinations 
over the pendency of this claim.  VA attempted to obtain 
additional information from the U.S. Armed Services Center 
for Unit Records Research, but was unable to due to a lack of 
information.  The veteran has not identified additional 
relevant evidence that is available.  Thus, VA's duty to 
assist has been satisfied.

ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


